IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MARK R. ZANA,                                            No. 85206
                                           Appellant,
                               vs.
                  THE STATE OF NEVADA,
                                   Respondent.
                                                                               FILE
                                                                               SEP 0 1 2022
                                                                                       A. BROWN
                                                                                      PREME COURT
                                       ORDER DISMISSING APPEAL              ' LEEMP
                                                                                DEP    CIERK

                              This is a pro se notice of appeal from a purported district court
                  order denying a "Rule 60 B rnotion to correct a mistake in accordance with
                  8th Judicial District Court rule 3.20(c)." Eighth Judicial District Court,
                  Clark County; Crystal Eller, Judge.
                              This court's review of this appeal reveals a jurisdictional defect.
                  Specifically, no decision had been made on the motion when appellant filed
                  the notice of appeal on August 17, 2022. Thus, the notice of appeal is
                  premature. See NRS 177.015(3) (stating that a defendant only may appeal
                  from a final judgment or verdict). Accordingly, this court
                              ORDERS this appeal DISMISSED.




                                          Silver




                  Cadish




SUPREME COURT
          OF
         NEVADA

),   I                                                                         z2
                  cc:   Hon. Crystal Eller, District Judge
                        Mark R. Zana
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


ol 10.17A    T.
                                                       2